Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend claim 11 as follows:

11. (Currently Amended) A system for remote authentication aided by an audio signal, comprising:
a memory of a computing device configured to store at least first authentication data;
a first input device of the computing device configured to receive an audio signal electronically transmitted by a separate computing system that received the audio signal from an external processing server, the audio signal encoding a server identification value at a first time;
a processor programmed to:
receive, from a first server, [[a]] the server identification value and a communication address, the server identification value being assigned by the first server to identify the external processing server separate from the first server, and the 
store, in the memory, the server identification value and the communication address in association with one another;
decode the received audio signal to identify  the server identification value; 
access the memory to identify the communication address based on the server identification value; and
a second input device of the computing device configured to receive second authentication data submitted by a user of the computing device;
wherein the processor is further programmed to:
access the first authentication data from the memory;
authenticate the received second authentication data based on the stored first authentication data; and
electronically transmit, via a transmitting device of the computing device, a result of the authentication and a profile identifier to  the external processing server based on the communication address stored in association with the server identification value;
periodically check whether the audio signal is received at the first input device; and 
determine at a second time after the first time based on the periodic check, that the audio signal is not received at the second time and that the computing device is no longer in range of the 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This amendment is necessary to properly incorporate the limitations of previously allowed claim 20 into claim 11.
The claims, as amended, overcome all outstanding issues and as such all objections and rejections are withdrawn.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491